11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT


Pamela Holbrook,                         * From the 70th District
                                           Court of Ector County,
                                           Trial Court No. A-126,846.

Vs. No. 11-13-00183-CV                   * July 30, 2015

Everette Booker,                          * Memorandum Opinion by Wright, C.J.
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The cost incurred by reason of this appeal
are taxed against Pamela Holbrook.